Citation Nr: 0726962	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral open-angle glaucoma argon laser trabeculoplasty 
(glaucoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1960 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for glaucoma, 
and assigned a noncompensable rating.  In a July 2004 rating 
decision, the RO increased the veteran's rating to 10 
percent.  

In a January 2007 statement, the veteran requested that his 
file be transferred to the RO in St. Petersburg, Florida, and 
this has been accomplished.  Also, the veteran was scheduled 
for a Board hearing in June 2007; however, he failed to 
appear for this hearing and provided no explanation for his 
absence.  His hearing request, therefore, is deemed 
withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).  


FINDING OF FACT

The medical evidence shows the veteran's glaucoma is not 
productive of impairment of corrected visual acuity of at 
least 20/50 (6/15) in one eye and 20/70 (6/21) in the other 
eye, with field of vision within normal limits.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for glaucoma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.84a, Diagnostic Code 6013 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2004 and April 2005, he was afforded 
formal VA examination to assess the existence, extent, and 
any possible etiologies of his glaucoma.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's glaucoma is currently evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6013, which evaluates simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating, which the veteran has 
been assigned.  In general, for the purposes of vision 
disability evaluation, corrected distance vision measurements 
are applied in evaluating the disability on the basis of 
impairment of visual acuity.  See 38 C.F.R. § 4.75. 

A VA examination was conducted in March 2004.  At that time, 
the examiner reported the veteran's corrected visual acuity 
was 20/40 in the right eye and 20/20 in the left eye.  He 
diagnosed the veteran as having bilateral, open angle 
glaucoma, with good control.  The examiner specifically 
opined that the veteran did not have diabetes retinopathy, or 
hypertensive retinopathy.  

A second VA examination was conducted in April 2005.  At that 
time, the examiner reported the veteran's corrected distance 
visual acuity was 20/40 in both eyes.  A visual field test 
was conducted and was within normal limits.  He diagnosed the 
veteran as having chronic open angle glaucoma, controlled 
with medication.  The examiner specifically stated that there 
was no loss of visual field.

In order to be entitled to the next higher rating of 20 
percent, the medical evidence must show that the veteran's 
glaucoma produced impairment of corrected visual acuity 
consistent with any of the following measurement 
combinations:  (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 
20/200 and 20/40; or (d) 15/200 and 20/40.  38 C.F.R. § 
4.84a.  The medical evidence shows that the veteran's 
corrected visual acuity was 20/40 in both eyes; furthermore, 
the most recent VA examiner opined that there the veteran did 
not have a loss of visual field.  Thus, an initial disability 
rating in excess of 10 percent for glaucoma is not warranted.

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's glaucoma so as to warrant assignment 
of an initial evaluation higher than 10 percent, on an extra-
schedular basis.  The Board notes that no showing that the 
disability has resulted in marked interference with 
employment, i.e., beyond that reflected by the evaluations.  
In addition, there is no indication that veteran's glaucoma 
has necessitated frequent, or indeed, any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and the veteran's appeal must be denied. 


ORDER

An initial evaluation in excess of 10 percent for glaucoma is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


